Citation Nr: 0904746	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic skin cancer.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1946 to November 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic skin 
cancer.  

In January 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.  A transcript is associated 
with the claims file.  At the hearing, the accredited 
representative submitted a Motion to Advance on the Docket.  
The Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Basel cell carcinoma (claimed as chronic skin cancer) has 
been shown to have been etiologically related to prolonged 
sun exposure during the Veteran's active service.  


CONCLUSION OF LAW

Basal cell carcinoma was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a Veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record is replete with evidence of the Veteran having a 
long-standing history of basal cell carcinoma and surgical 
removal of the same.  A July 2008 VA examination diagnosed 
him as having status post excision of basal cell lesions.  
Element (1) of Hickson has been met.

The Veteran does not contend that his skin cancer had its 
onset in service.  Rather, he asserts that his skin cancer is 
the result of excessive sun exposure/damage that occurred 
during his active service.  The Veteran's service personnel 
records reflect that he served aboard the U.S.S. Epping 
Forest and the U.S.S. Appalachian.  A June 1946 notation 
indicates that the Veteran crossed both the Equator and the 
180th parallel while aboard the U.S.S. Epping Forest.  A June 
2007 written statement from the Defense Threat Reduction 
Agency states that the Veteran served aboard the U.S.S. 
Epping Forest from May 1, 1946, to March 18, 1947; the U.S.S. 
Epping Forest visited Bikini Atoll, Canton Island, and Hawaii 
in June 1946 before returning to port in San Diego, 
California.  Given the foregoing service history, and in 
consideration of his sworn testimony, the undersigned finds 
the Veteran's history of excessive sun exposure and sun burns 
during his active service to be credible.  Evidence of in-
service injury (Hickson element (2)) has been met.  

The outcome of this matter therefore rests on whether there 
is competent medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Resolving reasonable doubt in favor of the Veteran, 
the Board finds such evidence has been presented.

A July 2005 written statement from A. R. B., M.D., conveys 
that the Veteran had been his dermatological patient since 
March 1988.  He had treated the Veteran for "hundreds of 
Pre-malignant Actinic Keratoses and 2 to 3 dozen small Basal 
Cell Carcinomas on his head, neck, torso and upper 
extremities" and referred him for surgical excision of 
"large and deep Squamous Cell and Basal Cell Carcinomas."  


In a July 2007 written statement, Dr. B. opined that:

[The Veteran] was in the Navy from 
January, 1946, until November, 1947.  In 
February, 1946, his unit was involved in 
transporting an Atomic Bomb to Bikini 
Island for the underwater atomic bomb 
test at that location.  Subsequently his 
unit spent several weeks in the region of 
the Phoenix Islands before leaving the 
area.  

Because of these facts and the unusually 
early onset of his skin malignancies and 
extreme numbers and increasing severity 
of the disease, I can only conclude that 
the majority of [the Veteran's] skin 
disease should be considered as "Service 
Connected," due to prolonged exposure to 
the intense sunlight while he was on duty 
in the Pacific Ocean.  

At a July 2008 VA examination for compensation purposes, the 
Veteran presented a 30 years history of treatment for skin 
cancer.  He reported that he was 80 years old; had been 
discharged from the Navy in November 1948; had served aboard 
a naval ship which transported an atomic bomb to Bikini 
Atoll; and had been exposed to the sun while aboard ship 
"for about at least a couple of weeks."  The Veteran was 
diagnosed "status post excision of basal cell lesions."  
The examiner commented that:  

Based on the history, it is very 
difficult [to] give an opinion on this 
matter.  However, it is the opinion of 
this examiner that this Veteran's basal 
cell carcinoma of skin is less likely as 
not (less than 50/50 probability) caused 
by or a result of exposure to the sun for 
a brief period about a couple of weeks 
during 1947 at Bikini Island.  

It is the opinion of this examiner that 
exposure to the sun for short period of 
time (according to the Veteran about [a] 
couple of weeks) does not cause basal 
skin cancer.  Exposure to sun for short 
period of time might cause temporary sun 
burn which could have been identified 
immediately.  Moreover, he might be 
wearing his uniform on the bordship (sic) 
and so the exposure to sun is very 
minimal which does not cause any 
malignancy.  However, it is true, 
prolonged exposure to sun light might 
cause basal cell cancer of the skin in 
fair skinned Caucasians.  

At the January 2009 videoconference hearing before the 
undersigned, the Veteran testified that he had served aboard 
the U.S.S. Epping Forest.  The ship left its home port in San 
Diego, California; crossed the Equator; sailed to the 
Hawaiian Islands, Bikini Atoll, and Canton Island; and 
returned to San Diego, California.  The Veteran stated that 
he had often worked on deck without his shirt during that 
voyage; was often sunburned; and developed blisters as the 
result of his sun exposure.  He had been initially diagnosed 
with skin cancer in 1988.  The veteran denied going on sick 
call for his sunburn or having any significant post-service 
sun exposure.  Again, the undersigned found the Veteran's 
testimony to be credible.

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran advances that he manifested chronic skin 
cancer as the result of his inservice sun exposure.  The 
Veteran's service personnel records indicate that he served 
aboard a naval ship in the South Pacific Ocean for at least a 
month.  He testified that he worked on ship's deck without a 
shirt and was sunburned.  Dr. B., the Veteran's long-time 
dermatologist, opined that "[given] the unusually early 
onset of his skin malignancies and extreme numbers and 
increasing severity of the disease, I can only conclude that 
the majority of [the Veteran's] skin disease should be 
considered as 'Service Connected,' due to prolonged exposure 
to the intense sunlight while he was on duty in the Pacific 
Ocean."  While the examiner at the July 2008 VA examination 
for compensation purposes determined that the "Veteran's 
basal cell carcinoma of skin is less likely as not (less than 
50/50 probability) caused by or a result of exposure to the 
sun for a brief period about a couple of weeks during 1947 at 
Bikini Island," he acknowledged that, "based on the 
history, it is very difficult [to] give an opinion on this 
matter" and "it is true, prolonged exposure to sun light 
might cause basal cell cancer of the skin in fair skinned 
Caucasians."  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's chronic skin cancer is etiologically 
related to active service.  Upon resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for chronic skin cancer.  


ORDER

Service connection for basal cell carcinoma is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


